Citation Nr: 0943376	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to an increased rating for lumbar 
spondylolysis and spondylolisthesis, currently evaluated as 
40 percent disabling.

3.  Entitlement to a higher rating for peripheral neuropathy 
of the right lower extremity, currently evaluated as 10 
percent disabling.

4.  Entitlement to a higher rating for peripheral neuropathy 
of the left lower extremity, currently evaluated as 10 
percent disabling.

5.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to 
December 1962, from May 1963 to November 1970, and from June 
1971 to March 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
Veteran's claims for service connection for hyperlipidemia as 
secondary to his service-connected diabetes mellitus and for 
hypertension, including as secondary to his service-connected 
diabetes mellitus.  The RO further granted the Veteran's 
claim for an increased rating for his service-connected 
lumbar spondylolysis and spondylolisthesis, awarding a 40 
percent disability rating, and denied the Veteran's claims 
for separate compensable disability ratings for peripheral 
neuropathy of the lower extremities as due to diabetes 
mellitus.  The Board remanded the matter to the RO in June 
2005 to afford the Veteran opportunity to appear at a hearing 
before a Veterans Law Judge.  Following the remand, the RO 
awarded the Veteran separate 10 percent disability ratings 
for peripheral neuropathy of the right and left lower 
extremities via an August 2005 rating decision.

In August 2009, the Veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
his appeal.  See 38 C.F.R. § 20.704(b) (2009).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The decision below addresses the Veteran's claim of service 
connection for hyperlipidemia, as well as his claims for 
higher ratings for lumbar spondylolysis and 
spondylolisthesis, currently rated as 40 percent disabling, 
and for peripheral neuropathy of the lower extremities, 
evaluated as 10 percent each.  Consideration of the 
hypertension claim is deferred pending completion of the 
development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed 
disability related to hyperlipidemia; high cholesterol is a 
laboratory finding and is not a disability in and of itself 
for which VA compensation benefits are payable.

2.  The Veteran's service-connected lumbar spondylosis and 
spondylolisthesis have been evidenced by functional debility 
equating to severe limitation of motion of the lumbar spine 
with forward flexion limited to 30 degrees; he does not have 
ankylosis of the spine or incapacitating episodes requiring 
prescribed bed rest and treatment.

3.  The Veteran's peripheral neuropathy of the right lower 
extremity is manifested by mild sensory symptoms. 

4.  The Veteran's peripheral neuropathy of the left lower 
extremity is manifested by mild sensory symptoms.

5.  Without good cause, the Veteran failed to appear for a VA 
examination that had been scheduled for the purpose of 
assessing the current symptomatology of his service-connected 
lumbar spondylolysis and spondylolisthesis and peripheral 
neuropathy of the lower extremities.




CONCLUSIONS OF LAW

1.  Hyperlipidemia is not a disability that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for a rating higher than 40 percent for 
spondylosis and spondylolisthesis of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002);  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5239 (2009).
 
3.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8621 (2009).

4.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8621 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through a July 2002 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the July 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2002 letter.

The Board also notes that while the complete notice required 
by the VCAA was not necessarily provided to the Veteran, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini, 18 Vet. App. at 
122.  In this regard, the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
In addition, the Veteran was given the opportunity to respond 
following the July 2002 notice letter.  The Board further 
notes that although notice regarding an award of an effective 
date was not provided to the Veteran, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Board does not 
now have such an issue before it.  In addition, the Board 
notes that the Veteran was provided with notice of the rating 
criteria relevant to his rating claims via an October 2003 
statement of the case and an August 2005 supplemental 
statement of the case, after which he was given the 
opportunity to respond.  Consequently, a remand for 
additional notification on these questions is not necessary.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have records 
of both private and VA treatment the Veteran has obtained 
since service.  The Veteran was given VA examination in 
October 2002, reports of which are of record; he was 
scheduled for further VA examination in October 2005 but 
failed to report.  38 C.F.R. § 3.655 (2009) (when entitlement 
to the benefit sought cannot be granted without an 
examination, and the claimant fails to appear without good 
cause, a claim other than an initial compensation claim shall 
be denied).  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that an examination is required when 
there is:  (1) evidence of a current disability; (2) evidence 
establishing an in-service event, injury or disease, or a 
disease manifested in accordance with presumptive service 
connection regulations that would support incurrence or 
aggravation; (3) an indication that the current disability 
may be related to the in-service event; and (4) insufficient 
evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claim for service connection 
for high cholesterol but notes that the evidence of record 
does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2009).  
In this case, as discussed below, the Veteran does not have a 
current disability relating to his hyperlipidemia; this 
problem alone is not a disability for which VA benefits are 
available.  A medical examination would not likely aid in 
substantiating a claim when the record does not already 
contain evidence of a current disability.  As such, VA is not 
required to afford the Veteran an examination, and therefore, 
VA has no duty to inform or assist that was unmet.  Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon v. 
Nicholson, 20 Vet. App. at 84-86 (with no indication that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).

Records of the Veteran's VA and private medical treatment 
have also been associated with the claims file.  The Veteran 
has further been given the opportunity to submit evidence, 
and he and his representative have provided written argument 
in support of his claims.  Otherwise, neither the Veteran nor 
his representative has identified, and the record does not 
indicate, existing records pertinent to the claims that need 
to be obtained.  Under these circumstances, the Board finds 
that VA has complied with all duties to notify and assist 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran has contended that he has hyperlipidemia 
secondary to his service-connected diabetes mellitus.  He is 
further seeking increased ratings for his service-connected 
lumbar spondylolysis and spondylolisthesis, currently 
evaluated as 40 percent disabling, as well as for his 
service-connected peripheral neuropathy of the lower 
extremities, currently evaluated as 10 percent disabling 
each.

A.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Service connection may also be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
This includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Regarding the Veteran's claim for service connection for 
hyperlipidemia, in his June 2002 claim for benefits and again 
in a July 2002 statement, the Veteran contends that he 
currently has high cholesterol, or hyperlipidemia, secondary 
to his service-connected diabetes mellitus.

The Board notes that the Veteran's post-service medical 
treatment records indicate that the Veteran currently has 
high cholesterol and/or hyperlipidemia.  However, the Board 
notes that such a condition is not a disability for VA 
compensation purposes.  Rather, high cholesterol or 
hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  38 U.S.C.A. §§ 1110, 1131; see 61 Fed. 
Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are laboratory results and are not, in and of 
themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule to address).

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hyperlipidemia, including as 
secondary to service-connected diabetes mellitus.  Although 
the Veteran asserts that he currently has high cholesterol 
secondary to his service-connected diabetes mellitus, the 
etiology of such a condition does not matter because it is 
not a disability, as already noted.  The Board thus concludes 
that a preponderance of the evidence is against the claim.  
Therefore, service connection for hyperlipidemia must be 
denied.  The Board notes that Congress has specifically 
limited service connection to instances where there is 
current disability that has resulted from disease or injury.  
See 38 U.S.C.A. §§ 1110, 1131.  In the absence of a current 
disability, the analysis ends, and the claim for service 
connection cannot be granted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

B.  Rating Claims

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern, and 
VA must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where entitlement to compensation has already been 
established, the United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995). The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's or spine's range of motion, 
if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.

In its March 2003 rating decision, the RO evaluated the 
Veteran's lumbar spondylolysis and spondylolisthesis in 
accordance with the criteria set forth in the rating schedule 
in effect both at the time of the Veteran's claim and at the 
time the rating decision was issued.  In that connection, the 
Board notes that in the March 2003 rating decision, the RO 
gave specific consideration to the rating criteria in effect 
at the time the Veteran filed his claim, Diagnostic Codes 
5292 (2002), for limitation of motion of the lumbar spine, 
and Diagnostic Code 5295 (2002), for lumbosacral strain.  38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  In the 
August 2005 supplemental statement of the case, the RO gave 
specific consideration both to the rating criteria in effect 
at the time the Veteran filed his claim, as identified above, 
and to the General Rating Formula for Diseases and Injuries 
of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009), which was made effective in September 2003.  Pursuant 
to the RO's evaluation, the Board will consider the Veteran's 
disability under Diagnostic Codes 5292 and 5295, which were 
in effect at the time the Veteran filed his claim for 
increase, and under criteria thereafter amended.  

More specifically, effective September 23, 2002, VA revised 
the criteria for evaluating intervertebral disc syndrome 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 67 Fed. 
Reg. 54,345-49 (August 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Thereafter, effective 
September 26, 2003, the rating schedule for evaluation of 
that portion of the musculoskeletal system that addresses 
disabilities of the spine was revised.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008)).

VA must consider the Veteran's claim under each set of 
criteria, with consideration of revised criteria no sooner 
than the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also VAOPGCPREC 3-00 (April 10, 2000) and 
7-03 (Nov. 19, 2003).  

With respect to the rating criteria in effect prior to 
September 26, 2003, Diagnostic Code 5292 provided that 
limitation of motion of the lumbar spine that is severe 
warrants a 40 percent rating. The maximum rating under 
Diagnostic Code 5292 is 40 percent. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  In addition, Diagnostic Code 
5295 provided that a 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. The Board notes that a 40 
percent rating is also the maximum rating under Diagnostic 
Code 5295. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

With respect to the rating criteria under Diagnostic Code 
5293 in effect prior to September 23, 2002, a 40 percent 
rating was warranted for severe intervertebral disc syndrome, 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  A 60 percent rating was the maximum rating available 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Those changes were 
largely incorporated into the current version of the General 
Rating Formula for Diseases and Injuries of the Spine at 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2):  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

The second change, effective September 26, 2003, renumbered 
all of the spine diagnostic codes and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a (2009).  Furthermore, under the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243), with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Additionally, in part, with respect to disability associated 
with the lumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Id.

Additionally, under Note (1) any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be evaluated separately 
under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]-For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

Under current provisions for rating intervertebral disc 
syndrome, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
Section 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is assignable. With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is assignable.  Id.

Under Note (1):  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Under Note (2):  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id.

As for neurological disabilities, evaluations are assigned 
based on whether the paralysis of a particular nerve is 
complete or incomplete.  Here, the Veteran has been evaluated 
for peripheral neuropathy of the right and left lower 
extremities associated with his service-connected diabetes 
mellitus by analogy to neuritis of the external popliteal 
nerve.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, see 
38 C.F.R. § 4.20 (2009) (when an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous).  Paralysis and 
neuralgia of the external popliteal nerve incorporate the 
identical criteria.  See 38 C.F.R. § 4.124a, Diagnostic Codes 
8521, 8721.  Under Diagnostic Code 8621 for neuritis of the 
external popliteal nerve (common peroneal), a 10 percent 
rating is warranted for mild incomplete paralysis; a 20 
percent rating is warranted for moderate incomplete 
paralysis; a 30 percent rating is warranted for severe 
incomplete paralysis; and a 40 percent rating is warranted 
for complete paralysis.  Complete paralysis consists of foot 
drop and slight drop of the first phalanges of all toes, one 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8621.  

Relevant medical evidence of record consists of a VA medical 
examination conducted in October 2002, as well as post-
service VA treatment records and records from the Veteran's 
treatment by private treatment providers.  Report of the 
October 2002 VA examination reflects the Veteran's complaints 
of pain in his lower back dating from 1977, with a history of 
spondylolysis and spondylolisthesis at L5-S1 with pain 
radiating into his left hip, leg, and foot.  The Veteran 
further complained of numbness and tingling in his lower 
extremities bilaterally.  Physical examination revealed no 
bony tenderness, deformity, discoloration, or soft tissue 
swelling.  The Veteran's range of motion was found to be 
flexion to 30 degrees, extension to 10 degrees, and bilateral 
flexion and rotation to 10 degrees with pain through the 
range of motion.  Repetitive motion testing was not 
conducted.  Neurologic examination at the time revealed 
diminished pin and light touch sensation in the left lower 
extremity.  Electromyography of the Veteran's lower 
extremities and the lumbosacral paraspinal muscles were 
normal bilaterally.  Nerve conduction studies of the legs 
revealed mild prolongation of sensory distal latencies, which 
the examiner concluded were indicative of a mild peripheral 
neuropathy secondary to diabetes mellitus.  The examiner 
diagnosed the Veteran with chronic low back pain secondary to 
lumbar spondylosis and spondylolisthesis. 

Records of the Veteran's private and VA treatment reflect 
that he has received ongoing treatment for his complaints of 
pain in his low back radiating into his lower extremities.  
At a June 2003 VA neurology consult, the Veteran was noted to 
have a normal gait, with normal muscle strength and tone.  
The Veteran's deep tendon reflexes were decreased in the 
lower extremities bilaterally, with absent vibration testing.  
The Veteran's treating neurologist diagnosed him with 
peripheral neuropathy of the lower extremities bilaterally.  
The Veteran again underwent a neurological consult in March 
2006; report of that treatment visit reflects that the 
Veteran complained of tingling and decreased sensation in his 
feet, with a general feeling of weakness and fatigue.  
Physical examination at the time revealed that the Veteran 
had a normal stance and no significant skeletal deformities.  
The Veteran's treating neurologist further found no nerve 
enlargement to inspection or palpation, and normal lower 
extremity skin color and temperature with preserved pedal 
pulses.  The Veteran's muscle bulk, strength, and tone were 
noted to be normal bilaterally, although his deep tendon 
reflexes were decreased bilaterally.  He was found to have a 
mild decrease in pinprick and light touch sensation 
bilaterally, and a mild decrease in thermal sensation 
bilaterally, with a severe decrease in vibratory sensation in 
the bilateral toes, with mild decrease at the ankles and 
knees bilaterally.  The treating neurologist diagnosed the 
Veteran with "painful, primarily sensory peripheral 
polyneuropathy" secondary to his diabetes mellitus.    

Regarding the Veteran's claim for an increased rating for his 
service-connected lumbar spondylolysis and spondylolisthesis, 
the Board finds that the disability does not warrant a rating 
higher than the assigned 40 percent.  Regarding the old 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine, and the old Diagnostic Code 5295, for lumbosacral 
strain, the Board notes that a 40 percent rating is the 
highest rating available under either.  A higher rating would 
require ankylosis of the lumbar spine, or a showing of disc 
disease requiring bed rest of 6 weeks during a 12-month 
period, or persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the disease, little intermittent 
relief; however, the Veteran has not been diagnosed with 
ankylosis and has not experienced the symptoms contemplated 
by the 60 percent rating for disc disease.  He is thus 
currently in receipt of the maximum allowable evaluation 
based upon limitation of motion.

Similarly, a 40 percent rating is the highest available 
rating under current Diagnostic Code 5239 for 
spondylolisthesis; to warrant a 50 percent rating or above, a 
diagnosis of ankylosis of the spine is required.  As noted 
above, the Veteran has not been shown at any time to have 
ankylosis; he is thus not entitled to a higher rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the 
Veteran's service-connected lumbar spondylolysis and 
spondylolisthesis.  In this case, while there is radiological 
evidence of degenerative changes of the lumbosacral spine, 
the Veteran is being rated for limitation of motion of the 
lumbosacral spine associated with such degenerative changes.  
Furthermore, the maximum rating otherwise allowable for 
arthritis in the absence of limitation of motion is 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009).  The Board also notes, as discussed above, that there 
is no evidence that the Veteran's lumbar spondylolysis and 
spondylolisthesis has resulted in disability comparable to 
ankylosis, rendering a higher rating under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5239 (2009) inappropriate.  The Board 
further finds that the Veteran is already in receipt of 
separate disability ratings for peripheral neuropathy of the 
right and left lower extremities, as discussed below.  Thus, 
the Board finds that no other separate rating for 
neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran 
has complained of painful motion of his lumbar spine.  As 
noted above, in VA Fast Letter 06-25, VA has determined that 
repetitive testing of a joint should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  Most recently, testing of the Veteran's lumbar 
spine in October 2002 revealed flexion to 30 degrees and 
extension to 10 degrees.  The Board acknowledges that 
repetitive testing was not performed at the October 2002 VA 
examination but notes, as will be discussed below, that the 
Veteran failed to report for a VA examination in October 
2005, which could have provided information such as any 
further limitation of motion due to repetitive motion.  In 
this case, the Board has taken into consideration the 
Veteran's complaints of pain but finds, in light of the fact 
that the Veteran is being rated for limitation of motion of 
the lumbar spine under Diagnostic Code 5239, that any such 
pain and its effect on the Veteran's range of motion is 
contemplated in the 40 percent rating currently assigned.  
Therefore, the Board simply does not find that a rating 
higher than 40 percent based on any additional functional 
loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted 
under the former or revised rating criteria.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2009), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Otherwise, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As discussed above, there is no medical evidence associated 
with the Veteran's claims file to support an increased rating 
for his lumbar spondylolysis and spondylolisthesis.  Thus, 
another VA examination could have provided information and 
evidence needed to establish the Veteran's entitlement to a 
benefit, which the Board is otherwise unable to establish.  
Here, however, the Veteran failed to report for a scheduled 
October 2005 VA examination and offered no explanation as to 
why he failed to appear.  In light of the above, the Board 
finds that the Veteran has failed to report to a scheduled VA 
examination without showing good cause for his failure to 
report.

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  If the Veteran 
believes he is entitled to a higher rating for his lumbar 
spondylolysis and spondylolisthesis, he must at least fulfill 
his minimal obligation of reporting for a VA medical 
examination when it is scheduled.

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a rating higher than the currently 
assigned 40 percent for his lumbar spondylolysis and 
spondylolisthesis under applicable rating criteria at any 
point since the filing of the instant claim.  The Board notes 
that staged ratings have been considered, but because there 
is no indication that, at any point during the claim period, 
the Veteran's disability warranted higher than the 40 percent 
rating currently assigned, a staged rating is not warranted.

Regarding the Veteran's claim for increased ratings for his 
service-connected peripheral neuropathy of the lower 
extremities, the Board finds that the Veteran's peripheral 
neuropathy of the lower extremities does not warrant a rating 
higher than the 10 percent ratings currently assigned for 
each extremity.  Here, given the medical evidence of record, 
primarily the report of the Veteran's October 2002 VA 
examination, the Board finds that the Veteran's peripheral 
neuropathy of the lower extremities disability picture more 
nearly approximates the criteria required for the presently 
assigned 10 percent rating for mild incomplete paralysis, and 
that a higher rating is not warranted.  A higher rating is 
not warranted because the evidence shows that the involvement 
is primarily sensory, and that no loss or impairment of 
function other than the diminished sensation to pinprick, 
touch, and vibration and decreased deep tendon reflexes to 
both feet has been identified as being related to the 
peripheral neuropathy of the lower extremities.  In 
particular, the Board notes that the Veteran has consistently 
been found to have normal gait as well as normal muscle 
strength and tone.  In addition, the October 2002 VA examiner 
specifically diagnosed the Veteran's peripheral neuropathy of 
the right and left lower extremities as "mild," and the 
Veteran's March 2006 consulting neurologist found the Veteran 
to have a "primarily sensory" peripheral neuropathy.  
Accordingly, the Board finds that a rating higher than the 
currently assigned 10 percent for peripheral neuropathy of 
each of the lower extremities is not warranted, and the 
claims are denied.

As already noted, when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or re-examination, and a claimant, 
without good cause, fails to report for such examination or 
re-examination, action shall be taken in accordance with 
paragraphs (b) or (c) of 38 C.F.R. § 3.655 (2009), as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  38 C.F.R. § 
3.655(a).  When the examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  Otherwise, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As discussed above, there is no medical evidence associated 
with the Veteran's claims file to support higher ratings for 
his peripheral neuropathy of the right and left lower 
extremities.  Thus, another VA examination could have 
provided information and evidence needed to establish the 
Veteran's entitlement to a benefit, which the Board is 
otherwise unable to establish.  Here, however, the Veteran 
failed to report for a scheduled October 2005 VA examination 
and offered no explanation as to why he failed to appear.  In 
light of the above, the Board finds that the Veteran has 
failed to report to a scheduled VA examination without 
showing good cause for his failure to report.

As the Veteran has failed to report to a VA examination 
without showing good cause, the law is dispositive, and the 
Board has no alternative but to deny the Veteran's claim.  
See Kowalski, 19 Vet. App. at 176 (appellant's refusal to 
undergo a VA examination was addressed appropriately by 38 
C.F.R. § 3.655(b)).

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a rating higher than the currently 
assigned 10 percent for his peripheral neuropathy of each 
lower extremity under applicable rating criteria at any 
point.  Staged ratings have been considered, but because 
there is no indication that, at any point during the 
applicable period, the Veteran's disability warranted higher 
than the 10 percent ratings currently assigned, a staged 
rating is not warranted.



C.  Extra-Schedular Ratings

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  Here, 
there is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected disabilities otherwise 
have rendered impractical the application of the regular 
schedular standards.  The Board further notes here that the 
Veteran is already in receipt of a total disability rating 
based on unemployability due to service-connected disability 
(TDIU), which was granted in January 2006, effective 
August 13, 2003.  His symptoms are specifically contemplated 
by the criteria discussed above, and he has not identified 
any symptom not reflected in the schedule.  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.


ORDER

Entitlement to service connection for hyperlipidemia is 
denied.

Entitlement to a rating higher than 40 percent for lumbar 
spondylolysis and spondylolisthesis is denied.

Entitlement to a rating higher than 10 percent for peripheral 
neuropathy of the right lower extremity is denied. 

Entitlement to a rating higher than 10 percent for peripheral 
neuropathy of the left lower extremity is denied. 


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for hypertension, 
including as secondary to his service-connected diabetes 
mellitus.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

A review of the claims file reveals that it does not appear 
that the Veteran has been sent the necessary VCAA notice 
relating specifically to his claim for direct service 
connection for hypertension.  The Board notes in that 
connection that the RO sent the Veteran a letter in July 2002 
that generally advised him of the evidence and information 
required to substantiate a claim for entitlement to service 
connection secondary to another service-connected disability.  
However, the Veteran has not yet been specifically informed 
of the type of information or evidence necessary to 
substantiate a claim of service connection for hypertension 
as directly related to service, which differs from the 
elements needed to substantiate a secondary service 
connection claim.

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the award).

After providing the required notice, the agency of original 
jurisdiction (AOJ) must again attempt to obtain any pertinent 
outstanding evidence for which the Veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Certain chronic diseases, including hypertension, 
may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  

A review of the Veteran's claims file reflects that he was 
provided a VA examination in October 2002.  Report of that 
examination reflects that the examiner reviewed the claims 
file and conducted physical examination of the Veteran, 
identifying a diagnosis of hypertension.  The examiner opined 
that it was unlikely that the Veteran's current hypertension 
was caused or aggravated by his diabetes mellitus.  However, 
the examiner did not set forth the rationale behind his 
opinion.  Further, the examiner did not offer an opinion as 
to whether the Veteran's hypertension could be linked to his 
time on active duty. 

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board notes that the United States Court of Appeals for 
Veterans Claims has held that once VA undertakes the effort 
to provide an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it 
must provide an adequate one.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").  The Board notes in addition that the 
failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence. 
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
The Court has further recognized that a mere statement of 
opinion, without more, does not provide an opportunity to 
explore the basis of the opinion. See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).



Here, although the October 2002 VA examiner addressed the 
presence of an etiological relationship between the Veteran's 
current hypertension and his diabetes mellitus, he did not 
provide any reasoning to support his conclusions.  In 
addition, the examiner did not address whether there was a 
link between the Veteran's currently diagnosed hypertension 
and his time on active duty.  Because the examiner did not 
provide a medical nexus opinion concerning any relationship 
between the Veteran's hypertension and service and did not 
provide any supporting clinical evidence or rationale for the 
provided opinion concerning the relationship between the 
Veteran's hypertension and his service-connected diabetes 
mellitus, the examination is inadequate for VA purposes.  See 
38 C.F.R. § 4.2 (2008) (providing that where an examination 
report does not contain sufficient detail, it is inadequate 
for evaluation purposes); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008) (noting that a medical 
examination report must contain clear conclusions with 
supporting data and a reasoned medical explanation connecting 
the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(holding that a medical opinion must be supported by an 
analysis that the Board can consider and weigh against 
contrary opinions).  Accordingly, remand is required.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 are met.  This includes 
requesting that the Veteran provide 
sufficient information, and if 
necessary authorization, to enable the 
AOJ to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claim on appeal.  



In particular, the AOJ must send the 
Veteran a corrective VCAA notice that 
explains what evidence and information 
is required to substantiate a claim of 
service connection for hypertension on 
a direct basis.  See 38 C.F.R. § 3.159 
(2009).  The Veteran must be 
specifically told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
service connection for hypertension.  
38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2009).

2.  The Veteran's claims file must be 
referred to the physician who conducted 
the October 2002 VA examination.  The 
entire claims file, to include a 
complete copy of this remand, must be 
made available and reviewed by the 
examiner.  The examiner must opine as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the Veteran's 
currently diagnosed hypertension is 
attributable to his period of active 
duty.  The examiner must also opine as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the Veteran's 
currently diagnosed hypertension is 
either caused by or made chronically 
worse by his service-connected diabetes 
mellitus.  A detailed explanation for 
all conclusions reached by the reviewer 
must be provided.  Citations to the 
record or relevant medical principles 
must be included as necessary to 
explain the opinion.

If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at 
any requested opinion, an examination 
should be scheduled.  The examiner 
should provide the 


opinions requested above.  All 
examination results, along with the 
complete rationale for any opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, must 
be set forth.

3.  The adjudicator must ensure that 
all medical reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner/reviewer for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim remaining on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


